DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments and remarks filed 10/1/20 are acknowledged. Claims 1-10 are pending and under examination.
It should be noted that a final office action was mailed on 2/2/21. A terminal disclaimer was filed and accepted on 1/29/21 prior to the mail date of the previous Office action, but after being signed by the signatory examiner. As such, the filing of the terminal disclaimer and the final office action crossed in the mail. The outstanding rejection in the previous Office action is obviated by the acceptance of the terminal disclaimer, and thus, the claims are in condition for allowance.  
Terminal Disclaimer
The terminal disclaimer filed on 1/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Patent No. 10,822,429 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The rejection of claims 1 -10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -7 and 11 -17 of U.S. Patent No. 10,822,429, is withdrawn in light of the acceptance of the terminal disclaimer filed 1/29/21. See paragraph 5, page 3 of the previous Office action. 
The provisional rejection of claims 1 -10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/034,134 (reference application) is withdrawn. MPEP 1490 states that if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to 
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Maloney et al. (WO 2013/006454 A1, published January 10, 2013). Maloney et al. teach arginine-free etanercept compositions comprising salt in an amount sufficient to prevent aggregation of the polypeptide, thereby stabilizing the composition. Maloney et al. teach magnesium chloride and calcium chloride in a laundry list of excipients that can further be included in the composition. However, it is not obvious that 5-10 mM magnesium or 2-10 mM can be added to the composition to stabilize the composition, such that the composition has less than 1 wt% aggregate content by size exclusion chromatography for one month at 5oC. Maloney et al. teach salt, specifically sodium chloride, stabilizes etanercept. 
Therefore, the prior art does not teach or suggest an aqueous pharmaceutical composition containing no arginine, the composition comprising about 50 mg/ml etanercept, a buffer, and a stabilizer comprising 5-10 mM magnesium or 2-10 mM calcium chloride, wherein the composition has a pH of about 6-6.6 and is stable such that the composition has less than 1wt% aggregate content by size exclusion chromatography for one month at 5oC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SANDRA E DILLAHUNT/Examiner, Art Unit 1646